     Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.2 Filed 03/29/21 Page 1 of 12




        CONTINUATION OF APPLICATION FOR SEARCH WARRANT

        I, Marcel Behnen, being duly sworn, depose and state that:

                                         Introduction

        1.    I am a Task Force Officer with the United States Drug Enforcement

Administration (“DEA”), United States Department of Justice, and have been so

employed since March 2019.        I have been a police officer with the Kalamazoo

Department of Public Safety for about 12 years, the last 4 of which I have been

assigned as an investigator with the Kalamazoo Valley Enforcement Team

(“KVET”), which is tasked with investigating narcotics trafficking. I am currently

assigned to the Grand Rapids District Office in the DEA’s Detroit Field Division.

        2.    During my time as a KVET Investigator, I have participated in

investigations of unlawful drug trafficking and, among other things, have conducted

or participated in surveillance, the execution of search warrants, debriefings of

informants, reviews of taped conversations and drug records, and have participated

in    investigations   that   included    the       interception   of   wire   and   electronic

communications. Through my training, education, and experience, I have become

familiar with the manner in which illegal drugs are transported, stored, and

distributed, the methods of payment for such drugs, the laundering of narcotics

proceeds, and the dialect, lingo, and coded language used by narcotics traffickers. In

connection with my duties, I investigate criminal violations of the Federal and State

controlled substance laws including, but not limited to, conspiracy and attempt to

possess with intent to distribute and to distribute controlled substances, in violation



                                                1
   Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.3 Filed 03/29/21 Page 2 of 12




of 21 U.S.C. § 846; possession with intent to distribute and distribution of controlled

substances, in violation of 21 U.S.C. § 841(a)(1); use of communication facilities to

facilitate drug trafficking offenses, in violation of 21 U.S.C. § 843(b); conspiracy to

commit money laundering, in violation of 18 U.S.C. § 1956(h); and money laundering,

in violation of 18 U.S.C. § 1956(a)(1)(A)(i), 18 U.S.C. § 1956(a)(1)(B)(i), and 18 U.S.C.§

1957.

        3.    I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the

examination of the following electronic device and its contents: one Grey Apple

iPhone 11 Pro Max, unknown Model, unknown IMEI, with no case, also described in

Attachment A (hereinafter the “Subject Device”). This item was seized from Semaj

WILLIAMS on March 13, 2021 and is currently in the custody of KVET in

Kalamazoo, MI.

        4.    The applied-for warrant would authorize the forensic examination of

the Subject Device for the purpose of identifying electronically stored data

particularly described in Attachment B.

        5.    I respectfully submit that there is probable cause to believe that Semaj

WILLIAMS has engaged in the distribution of, and in the possession with intent to

distribute, crystal methamphetamine and crack cocaine, in violation of 21 U.S.C §

841(a)(1). I further submit that there is probable cause to believe that evidence of

this offense will be found on the Subject Device.




                                            2
  Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.4 Filed 03/29/21 Page 3 of 12




      6.     The facts in this Continuation come from my personal observations, my

training and experience, and information obtained from other law enforcement

officers, agents, and witnesses. This Continuation is intended to show merely that

there is sufficient probable cause for the requested search of the Subject Device

and does not set forth all of my knowledge about this matter.

                                 Probable Cause

      7.     On March 13, 2021, Kalamazoo Department of Public Safety (“KDPS”)

Officer Colin Morgan observed a silver sedan parked in front of 935 Princeton

Avenue in Kalamazoo.      Based upon his experience, Officer Morgan knew this

residence to be a location from which methamphetamine is routinely sold. Officer

Morgan saw the vehicle pull out from in front of the residence without using a

blinker, followed the vehicle (subsequently identified as a silver Dodge Avenger),

and, after identifying the license plate (Michigan registration “ELLIS42”), conducted

a traffic stop at North Rose Street and Darden Court in Kalamazoo, MI for the

vehicle not having valid insurance on file.

      8.     While Officer Morgan was talking to the driver, K.E., he was able to

identify WILLIAMS, who he knew from previous police encounters. Officer Morgan

also noted that the other backseat passenger, P.B., appeared nervous, was avoiding

eye contact, and was fidgeting with her handbag. At that time, Officer Morgan asked

K.E. to step out of the vehicle so he could speak with her privately. K.E. then told

Officer Morgan they were coming from Summit Park Apartments (not the residence

on Princeton Avenue), where she lives and had also stopped at her dad’s house on


                                              3
   Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.5 Filed 03/29/21 Page 4 of 12




Princeton Avenue (not number 935). When Officer Morgan confronted K.E. with the

fact that he had seen her parked in front of 935 Princeton, K.E. changed her story,

admitted parking in front of 935 Princeton, and told officers that, while they had

been there, WILLIAMS had gone inside briefly.

       9.     During the course of the traffic stop, Officer Morgan requested a KDPS

police K-9 to respond to the location to conduct a free air search of the vehicle. Officer

Chris Rieser and his K-9 partner, Murphy, arrived, conducted the free air search,

and “alerted” to the odor of narcotics at the passenger’s side door seams. Inside the

vehicle, K-9 Murphy alerted again, this time to the rear bench seat and passenger

seat floorboard behind the front passenger seat (where WILLIAMS had been seated).

       10.    Prior to the K-9 arriving on scene, Officer Morgan told K.E. that there

would be a search of the vehicle if the K-9 alerted. K.E. then made the statement “is

it going to be on me?” Officer Morgan asked K.E. if there was something of concern

in the vehicle, and K.E. responded “Yes” and stated it would be the property of the

backseat passengers. K.E. then told officers she believed WILLIAMS had just

purchased methamphetamine inside 935 Princeton Ave. and left it in her vehicle as

officers were removing the vehicle’s occupants. KE. also stated she knew WILLIAMS

to be a current methamphetamine dealer.

       11.    KDPS Officer Allison Mistretta had also responded to the traffic stop

to assist Officer Morgan. Officer Mistretta observed WILLIAMS to be recording the

traffic stop with the Subject Device in this hand. While observing the passengers

from the passenger side of the vehicle, Officer Mistretta also observed WILLIAMS



                                             4
  Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.6 Filed 03/29/21 Page 5 of 12




reach down between his feet to the floorboard and then quickly put his hand back in

lap and continue recording the traffic stop.

      12.         Following the above events, during the search of the vehicle, Officer

Morgan located:

             a.       Baggie of suspected crack cocaine in a child’s shoe on the backseat
                      floorboard on the passenger’s side. (KDPS Crime lab tested
                      positive for .98 grams of cocaine base)

             b.       Plastic baggie with suspected methamphetamine located on the
                      floorboard on the backseat passenger’s side. (KDPS Crime lab
                      tested positive for 69.90 grams of methamphetamine).

             c.       Two ripped portions of a plastic shopping bag with suspected
                      methamphetamine residue inside them.

 I know, based upon my training and experience, that the quantity of

 methamphetamine in particular is indicative of drug distribution rather than

 personal use.        I also know that the ripped portions of the shopping bag are

 indicative of efforts by drug traffickers to package drugs for quick resale.

      13.         Officer Morgan noted that the above items were located at the feet of

WILLIAMS and not within arm’s reach of the other occupants. Additionally, they

were not accessible by the front seat passenger due to a partition under the seat.

      14.         WILLIAMS was detained following the discovery of the suspected

methamphetamine and crack cocaine where he was seated. WILLIAMS was

Mirandized and interviewed. WILLIAMS denied any involvement in the sale of

narcotics.




                                              5
    Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.7 Filed 03/29/21 Page 6 of 12




        15.     WILLIAMS was initially arrested on State of Michigan charges of

possession with intent to deliver methamphetamine 1. During a search of his person,

incident to arrest, Officer Morgan located the Subject Device on WILLIAMS’

person.

        16.     Based on my training and experience, I know that drug traffickers

frequently use cell phones to conduct their drug trafficking business. For example, I

have encountered drug dealers that use one cell phone/phone number to

communicate with their suppliers, and a separate cell phone/phone number to

communicate with their customers. I have also encountered drug dealers who use

one cell phone/phone number for certain customers and co-conspirators with whom

they have long-standing relationships that the drug dealers believe are more

trustworthy, and a separate cell phone/phone number to communicate with lesser

known and lesser trusted customers.

        17.      Further, based upon my training, experience, and participation in

drug investigations and financial investigations relating to drug investigations, I am

aware of the following:

                a.       Drug traffickers often keep names, aliases, and/or contact
                         information of suppliers, purchasers, and others involved in drug
                         trafficking in their devices.

                b.       Drug traffickers sometimes use electronic messaging or
                         messaging apps, in addition to MMS, SMS text messages, and
                         voice call, to communicate with suppliers, purchasers, and others
                         involved in drug trafficking on their devices.



1
  Due to Covid-19 Arrest and Incarceration protocols at the Kalamazoo County Jail, WILLIAMS was denied
lodging and released on scene.

                                                      6
  Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.8 Filed 03/29/21 Page 7 of 12




            c.     Drug traffickers often take pictures or videos of their drug
                   trafficking associates, drugs, money and/or firearms, which they
                   store on their devices.

            d.     Global Position System (GPS) data on phones may show the
                   location of a drug trafficker at a given time, which may provide
                   corroborating evidence of a drug delivery or other instance of drug
                   trafficking.

            e.     It is common for persons involved in drug trafficking to maintain
                   evidence pertaining to their obtaining, secreting, transfer,
                   concealment and or expenditure of drug proceeds. This evidence
                   includes currency, financial instruments, records, invoices,
                   receipts, records of real estate transactions, bank statements and
                   related records, passbooks, money drafts, letters of credit, and
                   records concerning storage lockers. These and other items are
                   maintained by the drug traffickers within their residences or
                   other locations over which they maintain dominion and control.

            f.     That when drug traffickers amass large proceeds from the sale of
                   controlled substances that the drug traffickers attempt to
                   legitimize these profits through money laundering activities. To
                   accomplish these goals, drug traffickers utilize but are not limited
                   to, domestic and international banks and their attendant
                   services, professionals such as attorneys and accountants,
                   casinos, real estate, shell corporations and business fronts,
                   storage lockers, safe deposit boxes and otherwise legitimate
                   businesses that generate large quantities of currency.

            g.     User attribution data and usernames, passwords, documents, and
                   browsing history can provide evidence that the device is being
                   used by a drug trafficker and can provide other useful evidence to
                   the drug investigation; and

            h.     Drug traffickers often use the internet to look up various
                   information to support their drug trafficking activities.

                                    Technical Terms

      18.   Based on my training and experience, I use the following technical terms

to convey the following meanings:



                                          7
Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.9 Filed 03/29/21 Page 8 of 12




         a.    Wireless telephone: A wireless telephone (or mobile telephone, or
               cellular telephone) is a handheld wireless device used for voice
               and data communication through radio signals. These telephones
               send signals through networks of transmitter/receivers, enabling
               communication with other wireless telephones or traditional
               “land line” telephones. A wireless telephone usually contains a
               “call log,” which records the telephone number, date, and time of
               calls made to and from the phone. In addition to enabling voice
               communications, wireless telephones offer a broad range of
               capabilities. These capabilities include: storing names and phone
               numbers in electronic “address books;” sending, receiving, and
               storing text messages and e-mail; taking, sending, receiving, and
               storing still photographs and moving video; storing and playing
               back audio files; storing dates, appointments, and other
               information on personal calendars; and accessing and
               downloading information from the Internet. Wireless telephones
               may also include global positioning system (“GPS”) technology for
               determining the location of the device.

         b.    Digital camera: A digital camera is a camera that records
               pictures as digital picture files, rather than by using photographic
               film. Digital cameras use a variety of fixed and removable storage
               media to store their recorded images. Images can usually be
               retrieved by connecting the camera to a computer or by
               connecting the removable storage medium to a separate reader.
               Removable storage media include various types of flash memory
               cards or miniature hard drives. Most digital cameras also include
               a screen for viewing the stored images. This storage media can
               contain any digital data, including data unrelated to photographs
               or videos.

         c.    Portable media player: A portable media player (or “MP3 Player”
               or iPod) is a handheld digital storage device designed primarily to
               store and play audio, video, or photographic files. However, a
               portable media player can also store other digital data. Some
               portable media players can use removable storage media.
               Removable storage media include various types of flash memory
               cards or miniature hard drives. This removable storage media
               can also store any digital data. Depending on the model, a
               portable media player may have the ability to store very large
               amounts of electronic data and may offer additional features such
               as a calendar, contact list, clock, or games.




                                      8
Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.10 Filed 03/29/21 Page 9 of 12




         d.    GPS: A GPS navigation device uses the Global Positioning
               System to display its current location. It often contains records
               the locations where it has been. Some GPS navigation devices
               can give a user driving or walking directions to another location.
               These devices can contain records of the addresses or locations
               involved in such navigation. The Global Positioning System
               (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites
               orbiting the Earth. Each satellite contains an extremely accurate
               clock.    Each satellite repeatedly transmits by radio a
               mathematical representation of the current time, combined with
               a special sequence of numbers. These signals are sent by radio,
               using specifications that are publicly available. A GPS antenna
               on Earth can receive those signals. When a GPS antenna receives
               signals from at least four satellites, a computer connected to that
               antenna can mathematically calculate the antenna’s latitude,
               longitude, and sometimes altitude with a high level of precision.

         e.    PDA: A personal digital assistant, or PDA, is a handheld
               electronic device used for storing data (such as names, addresses,
               appointments or notes) and utilizing computer programs. Some
               PDAs also function as wireless communication devices and are
               used to access the Internet and send and receive e-mail. PDAs
               usually include a memory card or other removable storage media
               for storing data and a keyboard and/or touch screen for entering
               data. Removable storage media include various types of flash
               memory cards or miniature hard drives. This removable storage
               media can store any digital data. Most PDAs run computer
               software, giving them many of the same capabilities as personal
               computers. For example, PDA users can work with word-
               processing documents, spreadsheets, and presentations. PDAs
               may also include global positioning system (“GPS”) technology for
               determining the location of the device.



         f.    IP Address: An internet protocol address (or simply “IP address”)
               is a unique numeric address used by computers on the internet.
               An IP address is a series of four numbers, each in the range 0-
               255, separated by periods (e.g., 121.56.97.178). Every computer
               attached to the internet must be assigned an IP address so that
               internet traffic sent from and directed to that computer may be
               directed properly from its source to its destination. Most internet
               service providers control a range of IP addresses.            Some
               computers have static—that is, long-term—IP addresses, while


                                     9
 Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.11 Filed 03/29/21 Page 10 of 12




                    other computers have dynamic—that is, frequently changed—IP
                    addresses.

      19.     Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online,

I know that the Subject Device has capabilities that allows it to serve as a wireless

telephone, digital camera, portable media player, GPS navigation device, and/or PDA.

In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used

the device.

                       Electronic Storage and Forensic Analysis

      20.     Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.

      21.     Forensic evidence.    As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Subject Device was used, the purpose of

its use, who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Subject Device because:

              a.    Data on the storage medium can provide evidence of a file that
                    was once on the storage medium but has since been deleted or
                    edited, or of a deleted portion of a file (such as a paragraph that
                    has been deleted from a word processing file).



                                          10
 Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.12 Filed 03/29/21 Page 11 of 12




             b.    Forensic evidence on a device can also indicate who has used or
                   controlled the device.     This “user attribution” evidence is
                   analogous to the search for “indicia of occupancy” while executing
                   a search warrant at a residence.

             c.    A person with appropriate familiarity with how an electronic
                   device works may, after examining this forensic evidence in its
                   proper context, be able to draw conclusions about how electronic
                   devices were used, the purpose of their use, who used them, and
                   when.

             d.    The process of identifying the exact electronically stored
                   information on a storage medium that are necessary to draw an
                   accurate conclusion is a dynamic process. Electronic evidence is
                   not always data that can be merely reviewed by a review team
                   and passed along to investigators. Whether data stored on a
                   computer is evidence may depend on other information stored on
                   the computer and the application of knowledge about how a
                   computer behaves. Therefore, contextual information necessary
                   to understand other evidence also falls within the scope of the
                   warrant.

             e.    Further, in finding evidence of how a device was used, the purpose
                   of its use, who used it, and when, sometimes it is necessary to
                   establish that a particular thing is not present on a storage
                   medium.

      22.    Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

Subject Device consistent with the warrant.         The examination may require

authorities to employ techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of the device to human

inspection in order to determine whether it is evidence described by the warrant.

      23.    Manner of execution. Because this warrant seeks only permission to

examine a device already in law enforcement’s possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently, I

                                         11
 Case 1:21-mj-00170-PJG ECF No. 1-1, PageID.13 Filed 03/29/21 Page 12 of 12




submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or night.

                                   CONCLUSION

      24.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Subject Device described in Attachment A to

seek the items described in Attachment B.




                                         12
